DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first inner cavity, potentiometer, cavity wall, snap-fit, sealing ring and the adjuster of the potentiometer pass[ing] through the vertical partition plate and the adjuster is located in the second storage cavity, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:  The limitation “the box boy,” seems to be improperly spelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 2 and their respective dependent claims, it is unclear to the examiner what element substantiates the limitations “cavity wall” and “vertical partition plate,” of independent claim 1 and dependent claim 2, respectively. The limitation “cavity wall,” is disclosed in the applicant’s specification on:
Page 2: “The box boy is internally provided with a first inner cavity and a second inner cavity. The first inner cavity is internally provided with a potentiometer. An adjuster of the potentiometer passes through a cavity wall and is located in the second inner cavity; and
Page 3: “The adjuster 3 of the potentiometer passes through a cavity wall and is located in the second inner cavity.
	Figure’s 1 and 2, and the current written specification explicitly defines element (4) as the “vertical partition plate”
It is unclear to the examiner as, the “cavity wall” and “vertical partition plate” cannot both be used to make a division between the first and second inner cavity as multiple divisions would be made;” it is unclear as to whether the “cavity wall” and “a vertical partition plate” are synonymous; and if the “a vertical partition plate,” (4) partitions the first inner cavity and second inner cavity and the “cavity wall,” is comprised by the second storage cavity. Claims 1, 2 and their respective dependent claims are thereby rejection and will be examined as best understood.
	Regarding claim 3 and its respective dependent claims, the limitation “snap-fitted,” is unclear to the examiner as the written specification and figures do not define or show the interlocking components required to make a “snap-fitted,” connection. Claim 3 and its respective dependent claims are thereby rejection and will be examined as best understood.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1 and 3, independent claim 1 discloses: “an adjuster of the potentiometer passes through a cavity wall and the adjuster is located in the second inner cavity.” Claim 2 discloses: “the adjuster of the potentiometer passes through the vertical partition plate and the adjuster is located in the second storage cavity.” 
It is unclear to the examiner as to which elements are the “cavity wall,” vertical partition plate,” and their interconnection and interrelationship with the claimed adjuster. Claims 1, 2 and their respective dependent claims are thereby rejection and will be examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorman (US20050250377).
Regarding claim 1, as best understood, Gorman discloses a power supply box for a quick parameter adjustment, comprising 
a box body (Figures 30A&B);
wherein 
a box cover (3200)(3800) is fitted on the box body, 
the box boy is internally provided with a first inner cavity (Figure 31) and a second inner cavity (Figure 31), 
the first inner cavity is internally provided with a potentiometer (3730), and
an adjuster (3500) of the potentiometer passes through a cavity wall (3300) and the adjuster is located in the second inner cavity. (Paragraph 0123 – As the dimmer control 3500 is slidably actuated, the potentiometer control 3732 (FIGS. 37A-C) is slideably actuated so as to adjust the resistance of the potentiometer 3730)


    PNG
    media_image1.png
    480
    472
    media_image1.png
    Greyscale


Regarding claim 2, as best understood, Gorman discloses the power supply box according to claim 1, wherein the first inner cavity and the second inner cavity are separated by a vertical partition plate, the second inner cavity is partitioned into a first storage cavity and a second storage cavity through a transverse partition plate, two ends of the vertical partition plate are provided with a first open slot and a second open slot, respectively, the first inner cavity communicates with the first storage cavity through the first open slot, the first inner cavity communicates with the second storage cavity through the second open slot, the adjuster of the potentiometer passes through the vertical partition plate and the adjuster is located in the second storage cavity, and
each of side walls of the first storage cavity and the second storage cavity is provided with a wire passing hole (2905). (Figure 31) 


    PNG
    media_image2.png
    754
    817
    media_image2.png
    Greyscale


Regarding claim 3, as best understood, Gorman discloses the power supply box according to claim 2, wherein the box cover comprises a first box cover and a second box cover, the first box cover is adapted to the first inner cavity, and the first box cover is snap-fitted on the first inner cavity, and the second box cover is adapted to the first storage cavity and the second storage cavity, and the second box cover is snap-fitted on the first storage cavity and the second storage cavity. 
(Paragraph 0121 – FIGS. 32A-B illustrate a power control 3200 that is generally rectangular having a front side 3201 and a back side 3202. The front side 3201 has a finger grip 3210 for manually sliding the power control 3200 between an on position and an off position. The back side 3202 has latches 3220, a lever 3230 and a knob 3240 extending generally normal to the plane of the back side 3202. The latches 3220 are adapted to pass through front cover catch slots 3314 (FIGS. 33A-B), seating the power control 3200 into the front cover 3300 (FIGS. 33A-B). The lever 3230 inserts through a front cover power control slot 3312 (FIGS. 33A-B) and a heat sink slot 3640 (FIGS. 36A-B) so as to actuate a circuit board switch 3720 (FIGS. 37A-C). In particular, the lever 3230 has a vertical face 3232 and an angled face 3234 at its tip. The vertical face 3232 actuates the switch 3720 (FIGS. 37A, C) to an off position and the angled face 3234 actuates the switch 3720 (FIGS. 37A, C) to an on position. The knob 3240 presses against the spring 3400 (FIGS. 34A-B) so as to provide tension to the power control 3200 and to define on and off positions.)

Regarding claim 4, Gorman discloses the power supply box according to claim 2, wherein a sealing ring is provided on each of the first open slot and the second open slot. (Figure 36B)


    PNG
    media_image3.png
    400
    262
    media_image3.png
    Greyscale


Regarding claim 5, Gorman discloses the power supply box according to claim 2, wherein the adjuster is a knob type adjuster, a slider type adjuster, or a button type adjuster (aforementioned paragraph 0118).

Regarding claim 6, Gorman discloses the power supply box according to claim 3, wherein each of one end of the first box cover and one end of the second box cover is provided with a rib (3202) (3830).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US6460429.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        




10 September 2022